        Case 0:20-cv-00190-ABJ Document 15 Filed 12/10/20 Page 1 of 25




Isaac N. Sutphin, P.C. (Wyo. Bar No. 6-3711)
Macrina M. Jerabek (Wyo. Bar No. 7-5757)
Holland & Hart LLP
2515 Warren Avenue, Suite 450
P.O. Box 1347
Cheyenne, WY 82003
Telephone: (307) 778-4200
Facsimile: (307) 778-8175
insutphin@hollandhart.com
mmjerabek@hollandhart.com

Thomas Lether (admitted pro hac vice)
Eric J. Neal (admitted pro hac vice)
Lether Law Group
1848 Westlake Ave N, Suite 100
Seattle, WA 98109
Telephone: (206) 467-5444
Facsimile: (206) 467-5544
tlether@letherlaw.com
eneal@letherlaw.com


ATTORNEYS FOR PLAINTIFF
ARTISAN AND TRUCKERS CASUALTY COMPANY

                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF WYOMING


ARTISAN AND TRUCKERS CASUALTY                  )
COMPANY, a foreign insurer,                    )
                                               )
              Plaintiff,                       )
                                               )
       v.                                      )   Civil Action No. 20-cv-190-J
                                               )
BOTTGER ENTERPRISES, a Wyoming                 )
Corporation; and STEVE BOTTGER, an             )
individual person,                             )
                                               )
              Defendant.                       )


               AMENDED COMPLAINT FOR DECLARATORY RELIEF

                                   I.     INTRODUCTION
          Case 0:20-cv-00190-ABJ Document 15 Filed 12/10/20 Page 2 of 25




        1.      This is an insurance coverage action seeking declaratory relief pursuant to 28

U.S.C. §§ 2201 and 2202. Artisan and Truckers Casualty Company (hereinafter “Artisan”)

seeks a determination that it does not have a duty to provide coverage to Bottger Enterprises, Inc

(hereinafter “BEI”) and Steve Bottger (hereinafter “Bottger”) under a policy of insurance issued

to BEI by Artisan with respect to claims arising out of an automobile accident that is the subject

of this case.

        2.      Artisan also seeks a determination that it does not have a duty to provide coverage

to Bottger Enterprises, Inc (hereinafter “BEI”) and Steve Bottger (hereinafter “Bottger”) under a

policy of insurance issued to BEI by Artisan with respect to claims arising out of the Declaratory

Judgment Action that is this instant matter.

                                          II.     PARTIES

        3.      Plaintiff Artisan is a foreign insurance company organized under the laws of the

State of Ohio with its principal place of business located in the State of Ohio.

        4.      Defendant BEI is a corporation organized under the laws of the State of Wyoming

with a principal place of business located in Laramie, Wyoming.

        5.      Defendant Bottger is a citizen of the State of Wyoming.


                               III.   JURISDICTION AND VENUE

        6.      This Court has jurisdiction over this claim pursuant to 28 U.S.C. §1332 as the

amount in controversy exceeds $75,000.00, exclusive of interest and costs, and diversity amongst

the parties is complete.




                                                 2
         Case 0:20-cv-00190-ABJ Document 15 Filed 12/10/20 Page 3 of 25




        7.      Venue is proper with this Court pursuant to 28 U.S.C. §1391 as this case involves

claims for insurance coverage stemming from losses which occurred in Laramie, Wyoming and

Bottger resides within this judicial district.

                                                 IV.       FACTS

        A.      Background

        8.      Bottger is the owner and operator of BEI.

        9.      BEI is a construction contractor specializing in masonry, drywall, and floor work.

        10.     Bottger had seen a 1999 Ford F-350 pick-up truck (“F-350”) on the roadside

advertised for sale near the intersection of Tumbleweed Trail and WY-230, southwest of

Laramie, Wyoming.

        11.     On September 30, 2019, Bottger contacted the owners of the F-350, Ray and

Belinda Powers (collectively "Powers"), with an interest in the F-350.

        12.     When Bottger visited the Powers, Ray Powers was out of town, therefore his wife

Belinda provided Bottger with the keys to the F-350.

        13.     Bottger took the F-350 for a test drive.

        14.     No money exchanged hands between Bottger and Powers and the title remained in

the Powers’ name.

        15.     The F-350 was not registered or insured by Powers.

        16.     On September 30, 2019, while returning from the test drive, Bottger was

westbound on WY-230, a two-lane highway.

        17.     Bottger stopped the F-350 with his left turn signal on waiting for traffic to clear

so he could execute a left-hand turn onto Tumbleweed Trail Road leading to the Powers' house.




                                                       3
          Case 0:20-cv-00190-ABJ Document 15 Filed 12/10/20 Page 4 of 25




         18.   Stopped immediately behind Bottger's pickup was a 2000 Pontiac Grand Am

(“2000 Pontiac”).

         19.   A 2000 Peterbuilt tractor trailer (“2000 Peterbuilt”) was behind the 2000 Pontiac.

A 2012 GMC (“2012 GMC”) pickup driven by Brandon Chimenti (“Chimenti”) was behind the

2000 Peterbuilt.

         20.   Chimenti attempted to pass the 2000 Peterbuilt. However, the passing maneuver

was tight.

         21.   The driver of the 2000 Pontiac saw Chimenti approaching from the rear and was

afraid Chimenti would rear-end her vehicle, so she drove the 2000 Pontiac off the road into the

ditch.

         22.   As Chimenti's 2012 GMC returned into the westbound lane of WY-230, he rear-

ended Bottger in the F-350.

         23.   The collision caused Bottger's pickup to be pushed into the path of an oncoming

2015 Peterbuilt which struck Bottger's vehicle.

         24.   The trailer being pulled by the semi struck Bottger's vehicle and pulled Bottger's

vehicle backwards toward a 2000 Peterbuilt that had been approaching the F-350 from the rear.

         25.   The 2015 Peterbuilt continued out of control and hit the 2000 Peterbuilt, knocking

it onto its side resulting in an explosion and fire that burned the F-350 and the 2000 Peterbuilt.

         26.   This accident resulted in serious injuries and a fatality.

         B.    Bottger’s Claim and Artisan’s Response Thereto

         27.   As a result of injuries sustained in the subject accident, Bottger tendered a claim

to Artisan for Medical Payments (MedPay) and Underinsured (UIM) benefits under the Artisan

Policy issued to BEI.




                                                  4
           Case 0:20-cv-00190-ABJ Document 15 Filed 12/10/20 Page 5 of 25




          28.    Artisan promptly acknowledged Bottger’s claim and commenced its coverage

investigation.

          29.    Ultimately, Artisan determined that the F-350 did not qualify as an “insured auto”

as that term is defined in the Artisan Policy. For that reason, among others, Artisan advised

Bottger that there was no MedPay or UIM coverage available to him under the Artisan Policy.

          30.    Bottger has disputed Artisan’s conclusions. Artisan continues to maintain its

coverage position.

          C.     BEI and Bottger’s Tender of the Declaratory Judgment Action and Artisan’s
                 Response Thereto

          31.    On October 14, 2020, Artisan filed this instant Declaratory Judgment Action

against BEI and Bottger asking this Court to find that Artisan does not have a duty to defend or

indemnify BEI or Bottger under the Artisan Policy.

          32.    On October 19, 2019, BEI and Mr. Bottger tendered the Declaratory Judgment

Action to Artisan for defense of this lawsuit filed by Artisan.

          33.    Artisan promptly acknowledged BEI and Bottger’s claim and commenced its

coverage investigation.

          34.    Ultimately, Artisan determined that there is no coverage under Declaratory

Judgment Action filed by Artisan in regard to Bottger’s MedPay and UIM as the claims do not

seek money damages.

          35.    As a result, BEI and Bottger cannot become legally liable to pay money damages

because of the Declaratory Judgment Action.

          36.    Furthermore, Artisan’s Declaratory Judgment Action does not seek damages

because of “bodily injury” or “property damage” as those terms are defined by the Artisan

Policy.




                                                 5
         Case 0:20-cv-00190-ABJ Document 15 Filed 12/10/20 Page 6 of 25




       37.        For that reason, among others, on November 19, 2020, Artisan advised Bottger

and BEI that there was no coverage for the Declaratory Judgment Action available to both under

the Artisan Policy.

       C.         The Artisan Policy

       38.        Artisan issued a Commercial Auto Insurance Policy no. 08432038-6 to BEI with a

policy period of February 28, 2019 to February 28, 2020 (hereinafter “the Artisan Policy”).

       39.        The Artisan Policy lists BEI as the named insured.

       40.        The insuring agreement for liability coverage in Artisan Policy contains the

following language, in pertinent parts:

                      INSURING AGREEMENT - LIABILITY TO OTHERS

             Subject to the Limits of Liability, if you pay the premium for liability
             coverage for the insured auto involved, we will pay damages, other than
             punitive or exemplary damages, for bodily injury, property damage,
             and covered pollution cost or expense, for which an insured becomes
             legally responsible because of an accident arising out of the ownership,
             maintenance or use of an insured auto. However, we will only pay for
             the covered pollution cost or expense if the same accident also caused
             bodily injury or property damage to which this insurance applies.

             We will settle or defend, at our option, any claim or lawsuit for damages
             covered by this Part I. We have no duty to settle or defend any lawsuit,
             or make any additional payments, after the Limit of Liability for this
             coverage has been exhausted by payment of judgments or settlements.

             ADDITIONAL DEFINITIONS USED IN THIS PART ONLY

             A.          When used in Part I - Liability To Others, insured means:

                         1.     You with respect to an insured auto.

                         2.     Any person while using, with your permission, and
                                within the scope of that permission, an insured
                                auto you own, hire or borrow except:

                                (a)     A person while he or she is working in a
                                        business of selling, leasing, repairing,




                                                  6
Case 0:20-cv-00190-ABJ Document 15 Filed 12/10/20 Page 7 of 25




                       parking, storing, servicing, delivering or
                       testing autos, unless that business is yours
                       and it was so represented in your
                       application.

                (b)    A person, other than one of your employees,
                       partners (if you are a partnership), members
                       (if you are a limited liability company),
                       officers or directors (if you are a
                       corporation), or a lessee or borrower or any
                       of their employees, while he or she is
                       moving property to or from an insured
                       auto.

                (c)    The owner or anyone else from whom the
                       insured auto is leased, hired, or borrowed
                       unless the insured auto is a trailer
                       connected to a power unit that is an insured
                       auto. However, this exception does not
                       apply if the insured auto is specifically
                       described on the declarations         page.

                       For purposes of this subsection A.2., an
                       insured auto you own includes any auto
                       specifically described on the declarations
                       page.

          3.    Any other person or organization, but only with
                respect to the legal liability of that person or
                organization for acts or omissions of any person
                otherwise covered under this Part I - Liability To
                Others.

          ...

    B.    When used in Part I - Liability To Others, insured auto
          also includes:

          1.    Trailers designed primarily for travel on public
                roads, while connected to your insured auto that is
                a power unit;

          2.    Mobile equipment while being carried or towed by
                an insured auto; and

          3.    Any temporary substitute auto.




                                 7
        Case 0:20-cv-00190-ABJ Document 15 Filed 12/10/20 Page 8 of 25




Policy No. 08432038-6, Form 6912 (06/10) at 6.

       41.     The following definitions also apply to the above referenced provisions:

             ...

               5.     “Insured auto” or “your insured auto” means:
                      a.     Any auto specifically described on the declarations
                             page; or

                      b.     An additional auto for Part I - Liability To Others
                             and/or Part II - Damage To Your Auto on the date
                             you become the owner if:

                             (i)     you acquire the auto during the policy
                                     period shown on the declarations page;

                             (ii)    we insure all autos owned by you that are
                                     used in your business;

                             (iii)   no other insurance policy provides coverage
                                     for that auto; and

                             (iv)     you tell us within 30 days after you acquire
                                     it that you want us to cover it for that
                                     coverage.
                             If you add any coverage, increase your limits or
                             make any other changes to this policy during the 30
                             day period after you acquire an additional auto,
                             these changes to your policy will not become
                             effective until after you ask us to add the coverage,
                             increase your limits or make such changes for the
                             additional auto. We may charge premium for the
                             additional auto from the date you acquire the auto.
                             With respect to Part I - Liability To Others, if we
                             provide coverage for an additionally acquired auto
                             in accordance with this paragraph b., we will
                             provide the same coverage for such additional auto
                             as we provide for any auto shown on the
                             declarations page.

                             With respect to Part II - Damage To Your Auto, if
                             we provide coverage for an auto you acquire in




                                                8
        Case 0:20-cv-00190-ABJ Document 15 Filed 12/10/20 Page 9 of 25




                            addition to any auto specifically described on the
                            declarations page, and the additional auto is:

                            (i)     a private passenger auto, we will provide
                                    the broadest coverage we provide for any
                                    auto shown on the declarations page; or

                            (ii)    any auto other than a private passenger
                                    auto, and you have purchased Physical
                                    Damage coverage for at least one auto other
                                    than a private passenger auto, we will
                                    provide the broadest coverage for which the
                                    newly acquired auto is eligible.

                     c.     Any replacement auto on the date you become the
                            owner if:

                            (i)     you acquire the auto during the policy
                                    period shown on the declarations page;

                            (ii)    the auto that you acquire replaces one
                                    specifically described on the declarations
                                    page due to termination of your ownership
                                    of the replaced auto or due to mechanical
                                    breakdown of, deterioration of, or loss to the
                                    replaced auto that renders it permanently
                                    inoperable; and

                            (iii)   no other insurance policy provides coverage
                                    for that auto.
                            ...

Policy No. 08432038-6, Form 6912 (06/10) at 2-3.

              14.    “Temporary substitute auto” means any auto you do not
                     own while used with the permission of its owner as a
                     temporary substitute for an insured auto that has been
                     withdrawn from normal use due to breakdown, repair,
                     servicing, loss or destruction.

Policy No. 08432038-6, Form 6912 (06/10) at 5.

              17.    “You”, “your” and “yours” refer to the named insured
                     shown on the declarations page.

Policy No. 08432038-6, Form 6912 (06/10) at 5.




                                              9
        Case 0:20-cv-00190-ABJ Document 15 Filed 12/10/20 Page 10 of 25




       42.      The Artisan Policy contains an Uninsured/Underinsured Motor Coverage

Endorsement (hereinafter “UM/UIM Endorsement).

       43.      The insuring agreement for liability coverage in the UM/UIM Endorsement

contains the following language, in pertinent parts:

                 UNINSURED/UNDERINSURED MOTORIST COVERAGE
                               ENDORSEMENT

             Except as specifically modified in this endorsement, all provisions of the
             Commercial Auto Policy apply.

             We agree with you that the insurance provided under your Commercial
             Auto Policy, and related endorsements, is modified as follows:

             INSURING AGREEMENT

             Subject to the Limits of Liability, if you pay the premium for
             Uninsured/Underinsured Motorist Coverage, we will pay for damages,
             other than punitive or exemplary damages, which an insured is legally
             entitled to recover from the owner or operator of an uninsured auto
             because of bodily injury:

             1. sustained by an insured;
             2. caused by an accident; and
             3. arising out of the ownership, maintenance, or use of an uninsured
             auto.

             We will pay under this endorsement only after the limits of liability
             under all applicable bodily injury liability bonds and policies have been
             exhausted by payment of judgments or settlements.

             Any lawsuit against us for benefits under this endorsement must be
             commenced prior to the expiration of the bodily injury statute of
             limitations in the state in which the accident occurred.

             ADDITIONAL DEFINITIONS

             When used in this endorsement, whether in the singular, plural, or
             possessive:

             1. “Insured” means:




                                                10
Case 0:20-cv-00190-ABJ Document 15 Filed 12/10/20 Page 11 of 25




       ...

       b.    if the named insured shown on the Declarations Page is a
             corporation, partnership, organization or any other entity that
  is         not a natural person:

             (i)     any person occupying your insured auto or a
                     temporary substitute auto; and

             (ii)    any person who is entitled to recover damages covered
                     by this endorsement because of bodily injury
                     sustained by a person described in (i) above.

  2. "Non-owned auto" means any auto that is not owned by you or
     furnished for your regular use and, if the named insured is a natural
     person, not owned by or furnished for the regular use of the named
     insured's spouse or relative.

  3. "Owned" means the person or organization:

       a.    holds legal title to the vehicle;

       b.    has legal possession of the vehicle that is subject to a written
             security agreement with an original term of six (6) months or
             more; or

       c.    has legal possession of the vehicle that a leased to that person
             or organization under a written agreement for a continuous
             period of six (6) months or more.

  4. "Owner" means the person or organization who, with respect to a
     vehicle:

       a.    holds legal title to the vehicle;

       b.    has legal possession of the vehicle that is subject to a written
             security agreement with an original term of six (6) months or
             more; or

       c.    has legal possession of the vehicle that is leased to that
             person or organization under a written agreement for a
             continuous period of six (6) months or more.

  5. "Uninsured auto" means an auto or trailer of any type:




                                        11
Case 0:20-cv-00190-ABJ Document 15 Filed 12/10/20 Page 12 of 25




     a.    to which no bodily injury liability bond or policy applies at
           the time of the accident;

     b.    to which a bodily injury liability bond or policy applies at the
           time of the accident, but the bonding or insuring company:

           (i)    denies coverage; or

           (ii)   is or becomes insolvent;

    c.     that is a hit-and-run vehicle whose operator or owner cannot
           be identified and which causes an accident resulting in bodily
           injury to an insured provided that the insured, or someone on
           his or her behalf, reports the accident to the police or civil
           authority within twenty-four (24) hours after the occurrence of
           the accident or as soon thereafter as is practicable under the
           circumstances; or

    d.     to which a bodily injury liability bond or policy applies at the
           time of the accident, but the sum of all applicable limits of
           liability for bodily injury is less than the coverage limit for
           Underinsured Motorist Coverage shown on the Declarations
           Page.

     An "uninsured auto" does not include any motorized auto or
     equipment:

     a.    owned by, furnished to, or available for the regular use of you
           or, if the named insured is a natural person, a      relative;

     b.    owned or operated by a self- insurer under any applicable
           vehicle law, except a self- insurer that is or becomes
           insolvent;

     c.    owned by any governmental unit or agency unless the
           motorized auto's use is unauthorized;

     d.    designed mainly for use off public roads, while not on
           public roads;

     e.    while being used as a residence or premises except mobile
           recreational vehicles while being used for normal        and
           ordinary purposes;

     f.    shown on the Declarations Page of this policy; or




                                    12
        Case 0:20-cv-00190-ABJ Document 15 Filed 12/10/20 Page 13 of 25




               g.      not required to be registered as a motor vehicle.

       44.     The UM/UIM Endorsement contains the following Exclusions:

             EXCLUSIONS~ READ THE FOLLOWING EXCLUSIONS
             CAREFULLY. IF AN EXCLUSION APPLIES, COVERAGE WILL
             NOT BE AFFORDED UNDER THIS ENDORSEMENT.

             1. Coverage under this endorsement is not provided for bodily injury
             sustained by any person while using or occupying:

               a.      an insured auto without the express or implied
                       permission of you or, if the named insured is a natural
                       person, a relative;

               b.      a non-owned auto without the express or implied
                       permission of the owner; or

               c.      an auto or device of any type designed to be operated on
                       the public roads that is owned by, furnished to, or available for
                       the regular use of you or, if the named insured is a natural
                       person, a relative, other than an insured auto or temporary
                       substitute auto.

             2. Coverage under this endorsement will not apply directly or indirectly
                to benefit any insurer or self- insurer under any of the following or
                similar laws:

               a.      workers' compensation law; or
               b.      disability benefits law.

Policy No. 08432038-6, Form 6912 (06/10) at 33-35.

       45.     The following general definition also applies to the above referenced provisions:

               9.      “Occupying” means in, on, entering or No. 08432038-6,
                       Form 6912 (06/10) at 5.

       46.     The Artisan Policy contains a Medical Payments Coverage Endorsement

(hereinafter “Medical Payments Endorsement”).

       47.     The insuring agreement for liability coverage in the Medical Payments

Endorsement contains the following language, in pertinent parts:




                                                13
Case 0:20-cv-00190-ABJ Document 15 Filed 12/10/20 Page 14 of 25




          MEDICAL PAYMENTS COVERAGE ENDORSEMENT

  Except as specifically modified in this endorsement, all provisions of the
  Commercial Auto Policy apply.

  We agree with you that the insurance provided under your Commercial
  Auto Policy is modified as follows:

  INSURING AGREEMENT

  Subject to the Limits of Liability, if you pay the premium for Medical
  Payments Coverage, we will pay the usual and customary charge for
  reasonable and necessary expenses, incurred within three (3) years from
  the date of an accident, for medical and funeral services because of
  bodily injury:

  1. sustained by an insured;
  2. caused by an accident; and
  3. arising out of the ownership, maintenance or use of a motor vehicle
      or trailer.

  Any dispute as to the usual and customary charge will be resolved
  between the service provider and us.

  ADDITIONAL DEFINITIONS

  When used in this endorsement, whether in the singular, plural, or
  possessive:

  1. "Insured" means:

     a.     if the named insured shown on the Declarations Page         is
            a natural person:

            (i)     you while occupying any auto, other than an
                    auto owned by you which is not an insured
                    auto;

            (ii)    a relative while occupying an insured auto,
                    temporary substitute auto, or non-owned auto;

            (iii)   you or any relative when struck by a land motor
                    vehicle of any type, or a trailer, while not
                    occupying   a motor vehicle; and




                                     14
Case 0:20-cv-00190-ABJ Document 15 Filed 12/10/20 Page 15 of 25




            (iv)    any other person while occupying an insured
                    auto, temporary substitute auto, or a trailer
                    while attached to an insured auto; or

      b.    if the named insured shown on the Declarations Page is a
            corporation partnership, organization or any other entity that
      is    not a natural person, any person occupying your insured
            auto, temporary substitute auto, or a trailer while attached
            to an insured auto.

  2. "Non-owned auto" means any auto that is not owned by you or
     furnished for your regular use and, if the named insured is a natural
     person, not owned by or furnished for the regular use of the named
     insured's spouse or a relative.

  3. "Owned" means the person or organization:

     a.     holds legal title to the vehicle;

     b.     has legal possession of the vehicle that is subject to a
            written security agreement with an original term of six
            (6) months or more; or

     c.     has legal possession of the vehicle that is leased to that
            person or organization under a written agreement for a
            continuous period of six (6) months or more.

  4. "Owner" means the person or organization who, with respect to a
     vehicle:

     a.     holds legal title to the vehicle;

     b.     has legal possession of the vehicle that is subject to a
            written security agreement with an original term of six
            (6) months or more; or

     c.     as legal possession of the vehicle that is leased to that
            person or organization under a written agreement for a
            continuous period of six (6) months or more.

  5. "Usual and customary charge" means an amount which we
     determine represents a customary charge for services in the
     geographical area in which the service is rendered. We shall
     determine the usual and customary charge through the use of
     independent sources of our choice.




                                       15
        Case 0:20-cv-00190-ABJ Document 15 Filed 12/10/20 Page 16 of 25




       48.        The Medical Payments Endorsement contains the following Exclusions:

             EXCLUSIONS - READ THE FOLLOWING EXCLUSIONS
             CAREFULLY. IF AN EXCLUSION APPLIES, COVERAGE WILL
             NOT BE AFFORDED UNDER THIS ENDORSEMENT.

             Coverage under this endorsement does not apply to bodily injury:

             ...

             2. occurring during the course of             employment      if   workers’
                compensation coverage should apply;

             3. arising out of an accident involving an auto or trailer while being
                used by a person while employed or engaged in the business of
                selling, leasing, repairing, parking, storing, servicing, delivering, or
                testing vehicles, unless that business is yours;

             ...

             8. sustained by any person while occupying an insured auto,
                temporary substitute auto, or trailer without the express or
                implied permission of you or, if the named insured is a natural
                person, a relative;

             9. sustained by any person while occupying a non-owned auto without
                the express or implied permission of the owner;
             ...

Policy No. 08432038-6, Form 6912 (06/10) at 40-41.

       49.        The Artisan Policy contains the following “Other Insurance” provision:

             3.          Other Insurance

                         a.     For any insured auto that is specifically
                                described on the declarations page, this
                                policy provides primary coverage. For an
                                insured auto which is not specifically
                                described on the declarations page,
                                coverage under this policy will be excess
                                over any and all other valid and collectible
                                insurance, whether primary, excess or
                                contingent.
                                ...




                                                  16
         Case 0:20-cv-00190-ABJ Document 15 Filed 12/10/20 Page 17 of 25




                          b.   If coverage under more than one policy
                               applies on the same basis, either excess
                               or primary, we will pay only our
                               proportionate share. Our proportionate share
                               is the portion that the Limit of Liability of this
                               policy beats to the total of the limits of all the
                               Coverage Forms and policies covering on the
                               same basis.

Policy No. 08432038-6, Form 6912 (06/10) at 22.

        V.      THERE IS AN ACTUAL AND JUSTICIABLE CONTROVERSY AS TO
                           ARTISAN’S COVERAGE OBLIGATIONS

        50.     Artisan incorporates the allegations set forth in the preceding paragraphs as if

fully set forth herein.

        A.      There is No Coverage for Mr. Bottger for the First Party UIM and MedPay
                Claims

        51.     The UM/UIM Endorsement in the Artisan Policy provides coverage for damages,

other than punitive or exemplary damages, which an “insured” is legally entitled to recover from

the “owner” or operator of an “uninsured auto” because of “bodily injury” sustained by an

“insured,” caused by an “insured,” and arising out of the ownership, maintenance, or use of an

“insured auto.”

        52.     There is an actual and justiciable controversy as to whether Artisan owes

coverage to Bottger for damages that he is legally entitled to recover from the “owner” or

operator of an “uninsured auto” because of “bodily injury” sustained by an “insured,” caused by

an “insured,” and arising out of the ownership, maintenance, or use of an “insured auto.”

        53.     The UM/UIM Endorsement provides that Artisan will pay an insured under the

UIM Endorsement only after the limits of liability under all applicable “bodily injury” liability

bonds and policies have been exhausted by payment of judgments or settlements.




                                                 17
        Case 0:20-cv-00190-ABJ Document 15 Filed 12/10/20 Page 18 of 25




       54.     There is an actual and justiciable controversy as to whether the limits of liability

under all applicable “bodily injury” liability bonds and policies have been exhausted by payment

of judgments or settlements.

       55.     The UM/UIM Endorsement in the Artisan Policy excludes coverage for “bodily

injury” sustained by any person while using or “occupying” an insured auto without the express

or implied permission of the insured, a “non-owned auto” without the express or implied

permission of the “owner,” or an “auto” or device of any type designed to be operated on the

public roads that is owned by, furnished to, or available for the regular use of the named insured.

       56.     There is an actual and justiciable controversy as to whether Artisan owes

coverage to Bottger for “bodily injury” sustained by any person while using or “occupying” an

“insured auto” without the express or implied permission of BEI, a “non-owned auto” without

the express or implied permission of the “owner,” or an “auto” or device of any type designed to

be operated on the public roads that is owned by, furnished to, or available for the regular use of

BEI.

       57.     The UM/UIM Endorsement does not apply directly or indirectly to benefit an

insurer or self-insurer under workers’ compensation law or disability benefits law.

       58.     There is an actual and justiciable controversy as to whether Artisan owes

coverage to Bottger and/or whether workers’ compensation law or disability benefits law apply

to the subject accident.

       59.     The Medical Payment Endorsement in the Artisan Policy provides that Artisan

will pay the “usual and customary charge” for reasonable and necessary expenses, incurred

within three (3) years from the date of the “accident” for medical and funeral services because of




                                                18
        Case 0:20-cv-00190-ABJ Document 15 Filed 12/10/20 Page 19 of 25




a “bodily injury” sustained by an “insured,” caused by an “accident” and arising out of the

ownership, maintenance or use of a motor vehicle or “trailer.”

       60.     There is an actual and justiciable controversy as to whether Artisan owes

coverage to Bottger for the “usual and customary charge” for reasonable and necessary expenses,

incurred within three (3) years from the date of the “accident” for medical and funeral services

because of a “bodily injury” sustained by an “insured,” caused by an “accident” and arising out

of the ownership, maintenance or use of a motor vehicle or “trailer.”

       61.     The Medical Payments Endorsement excludes coverage for “bodily injury”

occurring during the course of employment if workers’ compensation coverage applies.

       62.     There is an actual and justiciable controversy as to whether Artisan owes

coverage to Bottger for “bodily injury” occurring during the course of employment and whether

workers’ compensation coverage applies to the subject accident.

       63.     The Medical Payments Endorsement excludes coverage for “bodily injury”

arising out of an “accident” involving an “auto” or “trailer” while being used by a person while

employed or engaged in the business of selling, leasing, repairing, parking, storing, serving,

delivering, or testing vehicles, unless that business is the named insureds.

       64.     There is an actual and justiciable controversy as to whether Artisan owes

coverage to Bottger for “bodily injury” arising out of an “accident” involving an “auto” or

“trailer” while being used by a person while employed or engaged in the business of selling,

leasing, repairing, parking, storing, serving, delivering, or testing vehicles, other than BEI’s

business.




                                                 19
        Case 0:20-cv-00190-ABJ Document 15 Filed 12/10/20 Page 20 of 25




       65.     The Medical Payments Endorsement excludes coverage for “bodily injury”

sustained by any person while” occupying” an “insured auto,” “temporary substitute auto,” or

“trailer” without the express or implied permission of the insured.

       66.     There is an actual and justiciable controversy as to whether Artisan owes

coverage to Bottger for “bodily injury” sustained by any person, including Bottger, while”

occupying” an “insured auto,” “temporary substitute auto,” or “trailer” without the express or

implied permission of BEI.

       67.     The Medical Payments Endorsement excludes coverage for “bodily injury”

sustained by any person while “occupying” a “non-owned auto” without the express of implied

permission of the “owner.”

       68.     There is an actual and justiciable controversy as to whether Artisan owes Bottger

coverage for “bodily injury” sustained while “occupying” a “non-owned auto” without the

express of implied permission of the “owner,” including the Powers.

       69.     The Medical Payments Endorsement defines “owner” as the person or

organization who, with respect to the vehicle, holds title to the vehicle, had legal possession of

the vehicle that is subject to a written security agreement with an original term of six (6) months

or more, or has legal possession of the vehicle that is leased to that person or organization under

a written agreement for a continuous period of six (6) months.

       70.     There is an actual and justiciable controversy as to whether Bottger qualifies as an

“owner” as defined under the Medical Payments Endorsement.

       71.     There is an actual and justiciable controversy as to whether there is coverage

available to Bottger under the Artisan Policy for the subject accident.

       B.      There is No Coverage for Bottger or BEI for the Third-Party Liability
               Claims




                                                20
        Case 0:20-cv-00190-ABJ Document 15 Filed 12/10/20 Page 21 of 25




       72.     The Artisan Policy provides coverage for damages for “bodily injury,” “property

damage” that an “insured” becomes legally liable to pay because of an “accident” arising out of

the ownership, maintenance, or use of an “insured auto.”

       73.     There is an actual and justiciable controversy as whether any of the of the claims

asserted by BEI or Bottger for the Declaratory Judgment Action are for damages arising out of

the ownership, maintenance, or use of an “insured auto.”

       74.     The Artisan Policy defines “insured auto” as an auto specifically described on the

declarations page, an “additional auto,” a “replacement auto,” and a “temporary substitute auto.”

       75.     The Ford F-350 is not listed on the Declarations page of the Artisan Policy.

       76.     The Artisan Policy defines “additional auto” as an auto acquired during the policy

period, the policy covers every auto owned by the “insured” or “insured’s business,” no other

insurance policy covers the auto, and the “insured” notifies Artisan within thirty days of

acquiring the auto that it wants the new auto to be included under the coverage.

       77.     There is an actual and justiciable controversy as to whether the F-350 qualifies as

an “additional auto.”

       78.     The Artisan Policy defines a “replacement auto” as an auto that the “insured”

acquires during the policy period, that replaces an auto listed on the declaration page due to

breakdown or loss that renders the listed auto inoperable, and is an auto that is not covered by

any other insurance policy.

       79.     There is an actual and justiciable controversy as to whether the F-350 qualifies as

a “replacement auto.”




                                               21
        Case 0:20-cv-00190-ABJ Document 15 Filed 12/10/20 Page 22 of 25




       80.     The Artisan Policy defines “temporary substitute auto” as any auto not owned by

the “insured” who is using it with permission in place of an “insured auto” that is taken out of

normal use due to breakdown, repair, servicing, loss or destruction.

       81.     There is an actual and justiciable controversy as to whether the F-350 qualifies as

a “temporary substitute auto.”

       82.     The Artisan Policy provides coverage for damages for “bodily injury” or

“property damage” for an “accident” arising out of the ownership, maintenance, or use of an

“insured auto.”

       83.     The Artisan Policy defines “accident” is defined as “a sudden, unexpected and

unintended event, or a continuous or repeated exposure to that event, that causes bodily injury or

property damage.”

       84.     There is actual and justiciable controversy as whether any of the of the claims

asserted by BEI or Bottger for the Declaratory Judgment Action are for damages arising out of

“accident” as that term is defined.

       85.     The Artisan Policy defines “bodily injury” as “harm, sickness, or disease,

including death that results from bodily harm, sickness, or disease.”

       86.     There is actual and justiciable controversy as whether any of the of the claims

asserted by BEI or Bottger for the Declaratory Judgment Action are for damages arising out of

“bodily injury” as that term is defined.

       87.     The Artisan Policy defines “property damages” as “physical damage to,

destruction of, or loss of use of tangible property.




                                                 22
         Case 0:20-cv-00190-ABJ Document 15 Filed 12/10/20 Page 23 of 25




        88.     There is actual and justiciable controversy as whether any of the of the claims

asserted by BEI or Bottger for the Declaratory Judgment Action are for damages arising out of

“property damage” as those terms are defined.

        89.     There is an actual and justiciable controversy as to whether there is coverage

available to BEI and Bottger under the Artisan Policy for the claims arising out of the

Declaratory Judgment Action.

        90.     Artisan will defend any claim or lawsuit for damages covered by the insuring

agreement in the Artisan Policy.

        91.     There is an actual and justiciable controversy as to whether the claims arising the

out of the allegations in the Declaratory Judgment Action are covered by the insuring agreement

in the Artisan Policy.

        92.     The Artisan Policy provides that its insurance is excess when an auto is insured

under another insurance policy.

        93.     There is an actual and justiciable controversy as to whether Artisan is excess of

the other policies involved, if Artisan provides any coverage at all.

        94.     In addition to the provisions cited above, Artisan pleads all other conditions,

terms, provisions, limitations, definitions, and exclusions of the Artisan Policy, which also may

be found to be applicable to Artisan’s investigation and defense of these claims, and Artisan

reserves the right to amend its Complaint for Declaratory Judgment as additional and/or more

specific information becomes available.

                          VI.   CLAIM FOR DECLARATORY JUDGMENT

        95.     Artisan incorporates the allegations set forth in the preceding paragraphs as if

fully set forth herein.




                                                 23
           Case 0:20-cv-00190-ABJ Document 15 Filed 12/10/20 Page 24 of 25




       96.      Pursuant to 28 U.S.C. §§ 2201 and 2202, Artisan seeks a judicial declaration of its

rights and duties under the Artisan Policy.

       97.      Plaintiff Artisan is entitled to Declaratory Judgment in its favor, specifically

including a judicial determination that it does not owe any coverage to Bottger under the Artisan

Policy for the claims arising out of the automobile accident that is the subject of this case.

       98.      Plaintiff Artisan is entitled to Declaratory Judgment in its favor, specifically

including a judicial determination that it does not owe any coverage to BEI or Bottger under the

Artisan Policy for claims arising out of the Declaratory Judgment Action that is this instant

lawsuit.

                                   VII.    REQUEST FOR RELIEF

       WHEREFORE, Artisan, having specifically alleged the foregoing, now requests for the

following relief:

       99.        For a determination of the rights and obligations of the parties hereto under the

Artisan Policy.

       100.     For a declaration that Artisan does not owe any coverage or indemnity obligations

to Bottger under the Artisan Policy for the subject accident.

       101.     For a declaration that Artisan does not owe any coverage or indemnity obligations

to BEI and Bottger under the Artisan Policy for claims arising out of this instant lawsuit.

       102.     For all interest as allowed by applicable law.

       103.     For attorney’s fees and costs allowed by applicable statute and law.

       104.     For other and further relief as the Court deems just and equitable.




                                                 24
      Case 0:20-cv-00190-ABJ Document 15 Filed 12/10/20 Page 25 of 25




DATED: December 10, 2020


                                  /s/ Macrina Jerabek__________________
                                  Isaac N. Sutphin, P.C. (Wyo. Bar No. 6-3711)
                                  Macrina M. Jerabek (Wyo. Bar No. 7-5757)
                                  HOLLAND & HART LLP
                                  2515 Warren Avenue, Suite 450
                                  P.O. Box 1347
                                  Cheyenne, WY 82003
                                  Telephone: (307) 778-4200
                                  Facsimile: (307) 778-8175
                                  insutphin@hollandhart.com
                                  mmjerabek@hollandhart.com

                                  /s/ Thomas Lether______________________
                                  Thomas Lether (admitted pro hac vice)
                                  Eric J. Neal (admitted pro hac vice)
                                  LETHER LAW GROUP
                                  1848 Westlake Ave N, Suite 100
                                  Seattle, WA 98109
                                  Telephone: (206) 467-5444
                                  Facsimile: (206) 467-5544
                                  tlether@letherlaw.com
                                  eneal@letherlaw.com

                                  ATTORNEYS FOR PLAINTIFF
                                  ARTISAN AND TRUCKERS CASUALTY
                                  COMPANY

15567469_v1




                                    25
